IN THE SUPREME COURT OF PENNSYLVANIA




 IN RE: RELOCATION OF                        :    NO. 433
 MAGISTERIAL DISTRICT 23-1-03                :
 WITHIN THE TWENTY-THIRD                     :    MAGISTERIAL RULES DOCKET
 JUDICIAL DISTRICT OF THE                    :
 COMMONWEALTH OF
 PENNSYLVANIA



                                         ORDER



PER CURIAM

       AND NOW, this 29th day of March, 2019, upon consideration of the Petition for

Relocation of Magisterial District Court 23-1-03 within the Twenty-third Judicial District

(Berks County) of the Commonwealth of Pennsylvania, it is hereby ORDERED AND

DECREED that the Petition, which provides for the relocation of Magisterial District 23-1-

03 to the Berks County Services Center, located at 633 Court Street, Reading

Pennsylvania, outside of the boundaries of the magisterial district from which the judge is

elected, is granted. This Order is effective July 1, 2019.